Title: To James Madison from Sidi Suleiman Melli Melli, September 1806
From: Melli Melli, Sidi Suleiman
To: Madison, James



Monsieur
September 1806

Je crois devoir vous prévenir, que comme vous aviez donné les Ordres à Mr. Carcart à Boston, de faire les provisions qui pourroient m’être nécessaires, ainsi que pour ma Suite, pour ma traversée, Je me suis rendu à Boston à l’effet d’examiner les préparatifs.  Monsieur Carcart m’a remis une Notte de Dépense de "583" Gourdes "11" Solidi  Ayant fait la vérification, de ces provisions, de Concert avec le Capitaine du Batiment ainsi que le Médecin qui part avec nous, nous avons jugé que toutes ces provisions auroient été faites pour au plus "200" Gourdes.
Je vous previens aussi qu’il a pris une Commission, pour tous les objets qu’il a achetté en présents destinés pour Son Excelence le Dey de Tunis, et s’est fait faire une remise très grande par les différents Marchands, pour son profit a pris du Capitaine du Batiment  "500" Gourdes pour le prêt du Batiment, à son profit aussi.
Monsieur Lear, doit en son particulier vous donner de nouvelles, Monsieur Carcart ayant eu en outre l’audace de me manquer de respect, et si j’eusse Cru qu’il eut été capable de pareils procedés, je ne me serois point chargé de Lui, dans mon voyage.
Il est d’autant plus grossier et peu délicat, que leurs Excelences, Les Dey, d’Arger, et De Tunis, ne veulent pas le recevoir pour Consul.  C’est Lui, qui est l’Auteur des différents qui ont existé entre le Dey de Tripoli, et le Gouvernement des Etats unis.  Je vous Salue de tout mon Cœur

signature in Arabic

